BRADLEY, Presiding Judge.
On May 15, 1987 the Supreme Court of Alabama, 511 So.2d 181, affirmed in part, reversed in part, and remanded for further proceedings the judgment of this court rendered on March 26, 1986.
As ordered by the supreme court, that part of this court’s judgment upholding the Houston County Juvenile Court’s order directing the Department of Mental Health and Mental Retardation to pay the expenses of a child committed to a private hospital is set aside.
The judgment of the Juvenile Court of Houston County ordering the Department of Mental Health to pay the hospital expenses of a child committed by the court to Charter Woods Hospital is reversed.
As ordered by the supreme court, the judgment of the Juvenile Court of Houston County is affirmed in part, reversed in part, and remanded for entry of judgment consistent with this order.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH INSTRUCTIONS.
HOLMES and INGRAM, JJ., concur.